—Proceeding pursuant to CPLR article 78 to review a determination of the respondent Superintendent of the Green Haven Correctional Facility, dated April 17, 2002, which affirmed a determination of a Hearing Officer, dated April 10, 2002, made after a Tier II disciplinary hearing, finding the petitioner guilty of violating institutional rules, and imposing a penalty.
Adjudged that the determination is confirmed and the proceeding is dismissed on the merits, without costs or disbursements.
*498Contrary to the petitioner’s contentions, the determination that he violated three institutional rules is supported by substantial evidence (see Matter of Abdur-Raheem v Mann, 85 NY2d 113 [1995]; Matter of Bryant v Coughlin, 77 NY2d 642 [1991]; Matter of Foster v Coughlin, 76 NY2d 964 [1990]; Matter of James v Strack, 214 AD2d 674 [1995]).
The petitioner’s remaining contentions are without merit. Santucci, J.P., Smith, McGinity and Schmidt, JJ., concur.